Citation Nr: 1400890	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  07-35 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's spouse



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1972 to July 1974.  The Veteran died in September 2010, and the Appellant is his surviving spouse. 

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In order to provide context for the above-captioned claim, the Board finds that a discussion as to the adjudicative history is helpful.  In August 2005, the Veteran submitted claims of entitlement to service connection for an acquired psychiatric disorder other than PTSD and entitlement to service connection for PTSD.  These claims were denied in a November 2005 rating decision.  A statement was received in October 2006 which may be reasonably construed as a notice of disagreement.

In a March 2007 rating decision, the denials of his claims of entitlement to service connection for an acquired psychiatric disorder other than PTSD and entitlement to service connection for PTSD were continued.  In May 2007, the Veteran submitted a statement that was accepted by the RO as a notice of disagreement to his claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Consequently, the RO issued a statement of the case in May 2007 continuing the denial of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Thereafter, the Veteran perfected an appeal as to that issue.

In May 2009, the Board determined that the Veteran's October 2006 notice of disagreement applied to both his claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD and his claim of entitlement to service connection for PTSD.  Consequently, the Board remanded the issue of entitlement to service connection for PTSD in order for the RO to issue a statement of the case consistent with the holding in Manlicon v. West, 12 Vet. App. 238 (1999).  The Board also determined that a remand was necessary to provide the Veteran additional notice; undertake additional development, including attempting to obtain relevant evidence from several sources; and afford the Veteran VA examinations in order to satisfy VA's duties to notify and assist.

On September 10, 2010, while the Veteran's claims were in remand status, the Appellant submitted a VA Form 21-534 that was accepted as, among other claims, a request to substitute her as the claimant with respect to the Veteran's above-captioned claims.  Generally, if a claimant dies while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A  (West 2002).  Further, a person who could be considered an accrued benefits claimant to substitute for a deceased claimant is allowed to continue the adjudication of the deceased claimant's claim(s).  These provisions apply to claim(s) of any claimant who dies on or after October 10, 2008. 

A Certificate of Death associated with the claims file demonstrated that the Veteran did not pass away until September 12, 2010.  Given that she submitted the request for substitution prior to the Veteran's death, the RO found that the Appellant's September 10, 2010, VA Form 21-534 was premature and, consequently, invalid.  According to a September 30, 2010, Report of General Information, VA contacted the Appellant's representative to provide notice of the determination that the Appellant's September 10, 2010, request for substitution was invalid.  The Appellant's representative confirmed the Veteran's death and the date of his death.  The Appellant's representative then reiterated that the Appellant wished to be substituted as the claimant regarding the above-captioned claims.  The Appellant's request for substitution was then accepted, but was deemed effective on September 30, 2010, the date of the Report of General Information.  Subsequently, in a November 2010 rating decision, the RO effectively substituted the Appellant as the claimant with respect to the above-captioned claims.  Id. 

Following the Board's May 2009 remand, the RO issued a September 8, 2010, statement of the case wherein the denial of the Veteran's claim of entitlement to service connection for PTSD was continued.  Thereafter, the Appellant, as the substituted claimant, submitted a document that was accepted as a substantive appeal in lieu of a VA Form 9.  This claim and the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD were again denied in an August 2011 supplemental statement of the case before being remitted to the Board for further appellate review.

Regulations require the Board to dismiss any claims pending before the Board when the claimant (in the case the Veteran) dies.  38 C.F.R. § 20.1302 (2013).  As such, in a December 2011 decision, the Board dismissed the Veteran's claims.  However, this dismissal did not affect the rights of an eligible person who has filed a request, and has been accepted by VA, to be substituted as the claimant for purposes of processing these claims to completion.  38 C.F.R. § 20.1106 (2013); see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  As the Appellant submitted a timely request to be substituted as the claimant that was accepted by VA, the Board addressed the merits of the above-captioned claim for accrued benefits purposes.

The matter came before the Board in February 2013, at which time it was remanded for additional development.  The Board notes that the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for hepatitis C, for accrued benefits purposes, was also remanded by the Board at that time.  However, the RO granted entitlement to service connection for hepatitis C in a September 2013 rating decision.  As this is considered a full grant with respect to the issue of entitlement to service connection for hepatitis C, this issue is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Appellant seeks entitlement to service connection for an acquired psychiatric disorder, including PTSD, for accrued benefits purposes.

In its May 2009 remand, the Board directed the RO to afford the Veteran a VA examination to determine the etiology of any current psychiatric disorder other than PTSD.  The examiner was asked to first identify any and all psychiatric disorders that were present, and then opine whether it was at least as likely as not (50 percent or greater) that each diagnosed disorder was incurred in or due to his active duty service.

In May 2010, the Veteran underwent a VA psychiatric examination.  First, the examiner opined that the Veteran's depressive disorder was "mostly" related to his frustration about not being able to do physical things he once was able to do.  Use of the word "mostly" suggests that the Veteran's frustration over his physical condition was the primary cause of his depressive disorder, but not the only cause.  The examiner did not address the other cause(s) of the Veteran's depressive disorder.  Second, while the examiner acknowledged that the Veteran had "chemical dependency problems" during his active duty service, no discussion was undertaken as to whether such problems were associated with or indicative of the onset of a psychiatric disorder.  

For these reasons, in its February 2013 remand, the Board found that the May 2010 VA examination was inadequate for purposes of determining service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that medical opinion must be "based on consideration of a veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one").  Specifically, the Board's February 2013 remand instructed the VA examiner to opine as to whether it was at least as likely as not (50 percent or greater) that any diagnosed psychiatric disorder was related to the Veteran's military service, to include as due to any incident occurring therein.  Additionally, the examiner was instructed to specifically comment upon the Veteran's periods of Absence Without Leave (AWOL) following his service in Korea, his reported in-service substance abuse, and his discharge due to hardship, as well as service records associated with the psychotherapy and/or marriage counseling that both the Veteran and the Appellant underwent during his active duty service.

Pursuant to the Board's February 2013 remand, another VA psychiatric opinion was obtained in August 2013.  First, the VA examiner opined that it was less likely as not that the Veteran had PTSD.  The examiner explained that there was a lack of consistent evidence to confirm a PTSD diagnosis, as only one medical provider diagnosed PTSD in 2005, and the VA examiner felt that many factors (such as the Veteran's history of polysubstance abuse) were not addressed during that examination.  The VA examination also emphasized that the Veteran also had several bouts of delirium for which he was hospitalized around the time of the 2005 PTSD diagnosis, and that concurrent notes from roughly the same period noted significant inconsistencies in the Veteran's self reporting.  The VA examiner also noted that there was evidence that the Veteran's mental health issues started before he entered the service, as he acknowledged a suicide attempt in April 1969.  It was further noted that most of the Veteran's mental health treatment notes dealt with his substance abuse problems and delirium, and notes from other VA healthcare providers did not document any PTSD symptoms.  It was stated that the Veteran's behavior around the 2005 PTSD diagnosis was described as being highly paranoid and psychotic, and the VA examiner found that the medical notes suggested these episodes were mostly caused by delirium.  As such, the August 2013 VA examiner could not endorse a diagnosis of PTSD. 

However, the August 2013 VA examiner did diagnose the Veteran as having depressive disorder as well as psychosis, not otherwise specified.  The examiner acknowledged that the Veteran was noted to have emotional issues in 1974, and that he was seen with his spouse for marriage counseling.  However, very little was said with respect to the Veteran's own psychiatric symptomatology at the time, other than that some testing revealed that he may have more problems than he openly acknowledged when interviewed; the main problem addressed at marriage counseling was that the Veteran's spouse was not functioning well with him being away so frequently.  The VA examiner also acknowledged that the Veteran's Reports of Medical History upon enlistment and at separation from service both noted sleep difficulties and concerns about depression and anxiety.  Curiously, the VA examiner noted that, "Depression is not uncommon in people with chronic medical problems and chronic chemical dependency problems."  However, despite this statement, the VA examiner opined that it was less likely as not that the Veteran's diagnosed depressive disorder was due to events during military service.  Rather, he opined that it was "at least as likely as not that the veteran had depressive disorder, which was complicated by myriad factors, such as chronic pain, chronic medical problems, chronic chemical dependency, and chronic marital problems."  

Again, the Board finds that the August 2013 VA psychiatric examination report is inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).  First, although the VA examiner explicitly noted that there was evidence that the Veteran's mental health issues started before he entered the service, citing a suicide attempt in April 1969, the examiner did not provide an opinion as to whether there was there was clear and unmistakable evidence that the Veteran's psychiatric disability existed prior to service and, if so, whether there was clear and unmistakable evidence that the disability was not aggravated (chronic worsening of underlying condition beyond natural progression as opposed to temporary flare-up of symptoms) by service.  This is especially relevant given the fact that the VA examiner also emphasized that sleep difficulties and concerns about depression and anxiety were noted upon the Veteran's enlistment into service.  

Moreover, the Veteran's negative nexus opinion seems to contradict the evidence and rationale he offered to support that opinion.  Although the August 2013 examiner opined that it was less likely as not that the Veteran's diagnosed depressive disorder was due to events during military service, he also found that it was "at least as likely as not that the veteran had depressive disorder, which was complicated by myriad factors, such as chronic pain, chronic medical problems, chronic chemical dependency, and chronic marital problems."  Moreover, the VA examiner acknowledged that depression was not uncommon in people with chronic medical problems and chronic chemical dependency problems.  However, in the rationale supporting these opinions, the examiner conceded that the Veteran was experiencing his marital problems while in service, as evidenced by the marriage counseling notes.  Furthermore, the VA examiner acknowledged that the Veteran was noted to have sleep difficulties and concerns about depression and anxiety upon service entrance and separation, and that his marriage counselor speculated that the Veteran may have more problems than he openly admitted upon interview.  Furthermore, the August 2013 examiner glossed over the Veteran's reported in-service substance abuse, which the Board specifically asked to be addressed in its February 2013 remand instructions.  Since factors such as marital problems and chemical dependency, cited by the examiner as contributing factors to the Veteran's depression, were evident during the Veteran's period of active duty service, it is difficult to follow how the same examiner concluded that it was less likely as not that the Veteran's diagnosed depressive disorder was due to events during military service.  

In short, the August 2013 VA psychiatric examination report provides no clear insight as to the probable etiology and date of onset of the Veteran's diagnosed depressive disorder.  As such, the Board finds that an addendum opinion clarifying the opinion offered in the August 2013 VA psychiatric examination report is required, as the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file must be made available to the VA examiner who provided the August 2013 opinion in order to clarify his etiological opinion with respect to the claim of entitlement to service connection for an acquired psychiatric disorder.  If that examiner is unavailable, then the claims file should be made available to another qualified VA examiner for a new etiological opinion.  The examiner must review all pertinent records associated with the claims file, including, but not limited to, the Veteran's service treatment and personnel records, post-service treatment records, and the lay statements of record. The examiner must specifically comment upon the Veteran's periods of Absence Without Leave following his service in Korea, his reported in-service substance abuse, and his discharge due to hardship.  Further, the examiner must specifically comment upon service records associated with the psychotherapy and/or marriage counseling that both the Veteran and the Appellant underwent during his active duty service.  Based on this review of the claims file, the examiner must opine as to whether it is at least as likely as not (50 percent of greater) any diagnosed psychiatric disorder was related to the Veteran's military service, to include as due to any incident occurring therein.

If the examiner finds that a psychiatric disorder preexisted service, then the examiner must identify the clear and unmistakable (obvious and manifest) evidence that serves as a basis for the opinion.  The examiner should then offer an opinion as to whether clear and unmistakable (obvious and manifest) demonstrates that the disability was not aggravated during service.  The examiner must identify the clear and unmistakable (obvious and manifest) evidence that serves as a basis for the opinion.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

In providing answers to the above questions, the examiner should specifically comment on the relationship, if any, between the Veteran's psychiatric diagnoses and the Veteran's periods of AWOL following his service in Korea, his reported in-service substance abuse, and his discharge due to hardship, as well as service records associated with the psychotherapy and/or marriage counseling that both the Veteran and the Appellant underwent during his active duty service.  The examiner should explicitly indicate the likelihood that these in-service events were associated with or indicative of the onset of a psychiatric disorder.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

All rendered opinions must be accompanied by a thorough rationale. The examiner must indicate whether there was any further need for information to make a determination. If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination. Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2. Once the above actions have been completed, the RO must readjudicate the issue on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


